Citation Nr: 1038835	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disorder to include injury residuals and degenerative arthritis.  

2.  Entitlement to service connection for a chronic thoracic 
spine disorder, claimed as scoliosis.  

3.  Entitlement to an effective date prior to December 29, 2004, 
for the award of a permanent and total disability rating for 
pension purposes.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran and W. H.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from May 1970 to February 1972 and 
from February 1974 to February 1980.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, denied 
service connection for a back disorder and a right hip disorder 
and a permanent and total disability rating for pension purposes.  
In April 2005, the Veteran submitted a notice of disagreement 
(NOD) with the denial of service connection for a back disorder 
and a right hip disorder and a permanent and total disability 
rating for pension purposes.  In July 2006, the RO issued a 
statement of the case (SOC) to the Veteran which addressed the 
issues of service connection for a right hip disorder and a back 
disorder and a permanent and total disability rating for pension 
purposes.  In July 2006, the Veteran submitted an Appeal to the 
Board (VA Form 9).  

In March 2007, the RO granted a permanent and total disability 
rating for pension purposes and effectuated the award as of 
December 29, 2004.  In August 2007, the Veteran submitted a NOD 
with the effective date of the award of a permanent and total 
disability rating for pension purposes.  In September 2008, the 
RO denied service connection for a thoracolumbar spine disorder 
to include arthritis and scoliosis.  In January 2009, the Veteran 
submitted a NOD with the denial of service connection for a 
thoracolumbar spine disorder.  In December 2008, the RO, in 
pertinent part, denied service connection for a chronic left hip 
disorder.  In January 2009, the Veteran submitted a NOD with the 
denial of service connection for a left hip disorder.  

In September 2009, the RO granted service connection for 
lumbosacral spine degenerative disc disease and degenerative 
joint disease; assigned a 20 percent evaluation for that 
disability; and effectuated the award as of December 29, 2004.  
In October 2009, the RO determined that its September 2009 rating 
decision was clearly and unmistakably erroneous in assigning 
December 29, 2004, as the effective date of the award of service 
connection for lumbosacral spine degenerative disc disease and 
degenerative joint disease and effectuated the award as of 
February 27, 2004.  In December 2009, the Veteran submitted a NOD 
with the initial evaluation of his lumbosacral spine disorder.  

In September 2010, the RO issued a SOC to the Veteran which 
addressed the issue of service connection for a left hip 
disorder.  In August 2010, the RO issued a SOC to the Veteran 
which addressed the initial evaluation of the Veteran's 
lumbosacral spine disability.  In August 2010, the RO issued a 
supplemental statement of the case (SSOC) which addressed the 
issue of service connection for a chronic thoracic spine disorder 
to include scoliosis.  In August 2010, the Veteran submitted a 
substantive appeal from the denial of service connection for a 
thoracic spine disorder.  

The Veteran did not submit a substantive appeal from either the 
denial of service connection for a left hip disorder or the 
initial evaluation assigned for his lumbosacral spine disability.  
Therefore, the issues are not on appeal and will not be addressed 
below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran has submitted a timely NOD with the effective date 
assigned of his permanent and total disability rating for pension 
purposes.  The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a Veteran has submitted a timely 
NOD with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand the 
issue to the RO for issuance of a SOC.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999). 

In his September 2006 substantive appeal to the Board (VA Form 
9), the Veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  In August 2010, the Veteran requested a 
hearing before a VA hearing officer.  The requested hearings have 
not been scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which 
addresses the Veteran's entitlement to an 
effective date prior to December 29, 2004, 
for the award of a permanent and total 
disability rating for pension purposes.  
The Veteran should be given the appropriate 
opportunity to respond to the SOC.  

2.  Then schedule the Veteran for the 
requested hearing before a VA hearing 
officer.  

3.  If the benefits sought on appeal remain 
denied, then schedule the Veteran for the 
requested hearing before a Veterans Law 
Judge sitting at the RO.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all 


cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  



